U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ACTION FASHIONS, LTD. Colorado 000-52413 20-4092640 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) P.O. Box 235472 Encinitas, CA 92024 (Address of principal executive offices) (858) 229-8116 (Issuer’s Telephone Number) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 or the Exchange Act Yes NoX APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of December 31, 2007, there were 136,475,000 shares of our common stock were issued and outstanding. Transitional Small Business Disclosure Format: No PART I ITEM 1.FINANCIAL STATEMENTS ACTION FASHIONS, LTD. Page Condensed and Unaudited Balance Sheet at December 31, 2007 F-2 Condensed and Unaudited Statements of Operations for the three and nine months ended December 31, 2007 and 2006 F-3 Condensed and Unaudited Statement of Changes in Shareholders' Deficit for the nine months ended December 31, 2007 F-4 Condensed and Unaudited Statements of Cash Flows for the nine months ended December 31, 2007 and 2006 F-5 Notes to Financial Statements F-6 F-1 ACTION FASHIONS, LTD. CONDENSED AND UNAUDITED BALANCE SHEET 12/31/07 ASSETS Current assets: Receivable from GK Gym $ 2,083 Inventory 10,796 Total current assets 12,879 TOTAL ASSETS $ 12,879 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Bank overdraft $ 549 Accounts payable 3,600 Note payable to officer (Note 3) 475,000 Sales tax payable 302 Total current liabilities 479,451 STOCKHOLDERS' DEFICIT (Note 4) Preferred stock, 10,000,000 shares authorized, no par value, -0- shares issued and outstanding - Common stock, 500,000,000 shares authorized, no par value, 136,475,000 shares issued and outstanding 7,405 Retained deficit (473,977 ) TOTAL STOCKHOLDERS' DEFICIT (466,572 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 12,879 See notes to the accompanying condensed, unaudited financial statements F-2 ACTION FASHION, LTD. CONDENSED AND UNAUDITED STATEMENTS OF OPERATIONS Three Months Three Months Nine Months Nine Months Ended December 31, Ended December 31, Ended December 31, Ended December 31, 2007 2006 2007 2006 Revenues: Sales $ 4,600 $ 4,229 $ 14,711 $ 15,563 Total revenues 4,600 4,229 14,711 15,563 Expenses: Cost of Goods Sold (Note 1) 4,159 2,480 11,819 11,297 General and administrative (Note 1) 16 95 16 157 Compensation expense (Note 3) 20,000 30,000 80,000 80,000 Total operating expenses 24,175 32,575 91,835 91,454 Loss from operations (19,575 ) (28,346 ) (77,124 ) (75,891 ) Provision for Income Taxes (Note 5) - NET LOSS $ (19,575 ) $ (28,346 ) $ (77,124 ) $ (75,891 ) Basic loss per common share $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.14 ) Diluted loss per common share $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average common shares outstanding - Basic 136,475,000 136,475,000 136,475,000 545,900 Weighted average common shares outstanding - Diluted 136,475,000 136,475,000 136,475,000 48,045,900 See notes to the accompanying condensed, unaudited financial statements F-3 ACTION FASHION LTD CONDENSED AND UNAUDITED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT Total Common Stock Retained Stockholders' Shares Amount Deficit Deficit Balance at March 31, 2007 136,475,000 $ 7,405 $ (396,853 ) $ (389,448 ) Net loss for the period from April 1, 2007 through December 31, 2007 — — (77,124 ) (77,124 ) Balance at December 31, 2007 136,475,000 $ 7,405 $ (473,977 ) $ (466,572 ) See notes to the accompanying condensed, unaudited financial statements F-4 ACTION FASHION, LTD. CONDENSED AND UNAUDITED STATEMENTS OF CASH FLOWS NineMonths Ended December 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (77,124 ) $ (85,891 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Changes in operating assets and liabilities: Receivable from GK Gym (2,083 ) - Prepaid Expenses 80,000 90,000 Inventory 337 432 Accounts payable and accrued expenses (1,405 ) 250 NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES (275 ) 4,791 CASH FLOWS FROM FINANCING ACTIVITIES Bank overdraft 549 - Principal payments on notes payable (6,135 ) (6,071 ) Line of credit - - NET CASH USED IN FINANCING ACTIVITIES (5,586 ) (6,071 ) NET CHANGE IN CASH (5,861 ) (1,280 ) CASH BALANCES Beginning of period 5,861 1,412 End of period $ - $ 132 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: CASH PAID DURING THE PERIOD FOR: Interest $ - $ - Income taxes $ - $ - See notes to the accompanying condensed, unaudited financial statements F-5 ACTION FASHIONS, LTD. Notes to Financial Statements NOTE 1.
